DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is being considered by the examiner. Notice that a minor typo in the fifth NPL reference “Chiba” has been corrected. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
reference characters “204a” and “204b” are included in the drawings (see Fig. 2), but only reference number 204 is included in the specification. 
reference characters “226a” and “226b” are included in the drawings (see Fig. 2), but only reference number 226 is included in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In the Application Data Sheet dated 12/10/2020, the provisional application 62/947,008 is labeled as a nonprovisional application.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed. The following are reasons for allowance.
Regarding claim 1, Qin et al. (CN108377045A, hereinafter “Qin”) teaches a rotor (Fig. 2, 1) of an induction machine (“Since the cage winding 200 can cut the magnetic field lines of the stator magnetic field of the motor to induce electromotive force and current”, [0070]) 

    PNG
    media_image1.png
    380
    337
    media_image1.png
    Greyscale

comprising: a rotor core (Fig. 2, 1) configured to define a plurality of rotor slots (Fig. 2, 111 and 121); and 
a rotor winding (Fig. 2, 200 “cage winding”) comprising a common connector plate (Fig. 2, 211 or 222) mounted adjacent a first end of the rotor core; 
a plurality of rotor connector plates (Fig. 2, 300); and 
a slot conductor (Fig. 2, 212 and 222 “inclined rod”) mounted within each rotor slot (“For example, the cage winding 200 may be a cast aluminum part, the first main iron core 110 is provided with a first inclined slot 111, the second main iron core 120 is provided with a second inclined slot 121 , the wire hole 321 and the first inclined slot 111 Aligned with the second chute 121 in the axial direction, the wirepassing hole 321 , the first chute 111 and the second chute 121 are integrally filled with the cage winding 200 during casting”, [0070]), 
wherein each slot conductor is electrically connected to the common connector plate and to one rotor connector plate of the plurality of rotor connector plates (Fig. 2, each rod of 200 electrically connects to 211, but goes through only one of the rotor connector plates 300 because of the displaced teeth sections of the 300’s), wherein each rotor connector plate of the plurality of rotor connector plates is configured to connect a group of slot conductors that includes at least two slot conductors (Fig. 2, see slots of 300 come in groups of 3). 
However, Qin fails to teach wherein the rotor connector plates are adjacent to a second end of the rotor core wherein the first end is opposite the second end (the rotor connector plates 300 of Qin are located between two common connector plates 110 and 120 at opposite ends of the rotor). 
Jastrzebski (US 20200028409 A1) teaches a bearingless electric machine (“The control device controls the converter to supply torque generating current components to the bars so that torque is generated in accordance with electric machine control and to supply levitation current components to the bars so that the rotor of the bearingless electric machine is levitated in accordance with levitation control”, [abstract])
Wherein the structure of the slot conductors is defined based on a predefined suspension pole pairs selected to provide a radial suspension force (“The levitation current components are also dependent and can be synchronized to the rotating torque producing currents depending on the rotor structure, e.g. number of poles and specific torque generation principle”, [0072]). 
	 Jastrzebski does not fix the fact that Qin fails to teach the rotor connector plates at the opposite end of the rotor to the common connector plate. 
	This limitation in light of all the other limitations of the claim makes this claim allowable. The only other independent claim 16 contains a similar limitation to claim 1, also making it allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834        

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834